                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,
                                           Case No. 08-CR-20289
vs.
                                           HON. GEORGE CARAM STEEH
D-1 DAVID ERIKE MACLLOYD

              Defendant.
___________________________/

          ORDER DENYING CERTIFICATE OF APPEALABILITY

      This matter comes before the court on remand from the Sixth Circuit

Court of Appeals for determination of whether to grant or deny a certificate

of appealability to defendant David MacLloyd. On May 24, 2018, this court

entered its Order Denying Defendant’s 28 U.S.C. ' 2255 Motion but did not

issue or deny a certificate of appealability as it is required to do pursuant to

Rule 11(a) of the Rules Governing Section 2255 Proceedings for the United

States District Courts. A certificate of appealability may issue Aonly if the

applicant has made a substantial showing of the denial of a constitutional

right.@ 28 U.S.C. ' 2253(c)(2). Defendant in this case has made no such

showing. For this reason, a certificate of appealability is DENIED.

Dated: October 26, 2018
                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
   October 26, 2018, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                           2
